Citation Nr: 1501097	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as schizophrenia.

4.  Entitlement to a compensable evaluation for bilateral hearing loss prior to November 23, 2012, and an evaluation in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1975 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 17, 2010 rating decision continued a noncompensable evaluation for bilateral hearing loss and denied a claim to reopen for service connection for PTSD.  The August 25, 2010 rating decision denied service connection for schizophrenia.  In a September 2012 statement of the case (SOC) the RO reopened the Veteran's claim for service connection for PTSD and denied the claim on the merits.  In a December 2012 rating decision, the RO granted an increased rating for bilateral hearing loss to 30 percent, effective November 23, 2012.  However, because the increase to 30 percent did not constitute a full grant of the benefits sought, and the Veteran has continued his disagreement with the rating assigned, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).

The Board notes that the RO previously addressed the Veteran's psychiatric disorder claims as one for entitlement to service connection for PTSD, and entitlement to service connection for schizophrenia.  A review of the record shows diagnoses for other psychiatric disorders, such as mood disorder and major depressive disorder, so the Board has expanded the issues on appeal to include one for entitlement to service connection for PTSD and one for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as schizophrenia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a February 2013 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The record reflects that the Veteran submitted a July 2014 VA Form 21-8940, for a total rating based on individual employability due to service-connected disability (TDIU) based on "back problems, PTSD, and paranoid schizophrenia."  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, Rice applies to rating claims, not service connection claims, and the Veteran has not asserted that his service-connected hearing loss renders him unemployable.  Therefore, the Board does not have jurisdiction over the issue of entitlement to a TDIU and it is referred to the AOJ for appropriate action. 

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as schizophrenia; and entitlement to a compensable evaluation for bilateral hearing loss prior to November 23, 2012, and an evaluation in excess of 30 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was initially denied on the merits in a September 2006 rating decision, on the grounds that the medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor, and that the stressor information provided by the Veteran was insufficient to verify.  

2.  Most recently, service connection for PTSD was denied in an unappealed August 2008 rating decision on the grounds that no new and material evidence had been submitted.
 
3.  The evidence received since the August 2008 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claim for service connection for PTSD, the Board is reopening and remanding the claim.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

New and Material Evidence-PTSD

The Board recognizes that the RO reopened the matter of service connection for PTSD in the September 2012 SOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Service connection for PTSD was initially denied on the merits in a September 2006 rating decision, on the grounds that the medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor, and that the stressor information provided by the Veteran was insufficient to verify.  Most recently, in an August 2008 rating decision, the RO declined to reopen the Veteran's claim, on the grounds that no new and material evidence had been submitted.  The Veteran did not appeal this decision, so the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Since the August 2008 rating decision became final, evidence added to the record included a September 2013 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, submitted by the Veteran.  The Veteran discussed in detail two separate stressors, provided dates and places of occurrence, and provided his unit assignment and dates of assignment at the time of the stressors.  

In this case, the September 2013 VA From 21-0781 is new as it was not previously considered and is also material as it relates to a previously unestablished fact, evidence of a stressor which could be verified, and does so in a positive manner, raising a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, new and material evidence having been submitted, the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for PTSD is reopened.


REMAND

Regarding the claim for service connection for PTSD, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD in September 2013, which provided specific stressor information, to include having been in an accident where his parachute became tangled with another paratrooper, and landing on the ground and severely injuring his back when he cut his parachute; and having been injured and seeing other paratroopers injured while jumping during a windstorm.  In light of the above, on remand, the AOJ should take appropriate action to verify the claimed stressors with the United States Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressors lack sufficient information for verification purposes, such should be noted in a formal finding.  

Also, the Board notes that the Veteran has not yet been afforded a VA examination in connection with his claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.  The medical evidence of record documents that the Veteran has been diagnosed with and treated for psychiatric disorders such as PTSD, schizophrenia, and mood disorder.  The Veteran has also described in-service stressors, as detailed above.  The Board also notes that the claims file contains a November 2010 letter from Dr. M.G. of the Salem VAMC, who stated that the Veteran's schizophrenia "first became psychosocially impairing shortly after leaving the Army."  The Board notes that certain chronic diseases (e.g., psychoses such as schizophrenia) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, Dr. M.G. did not specify whether the Veteran had schizophrenia that manifested to a degree of 10 percent or more within one year from his discharge from service, and the evidence does not show a diagnosis of schizophrenia or any psychosis until 2008, more than one year after the Veteran's discharge from service.  However, Dr. M.G.'s November 2010 statement raises the possibility that the Veteran's symptoms prior to the diagnosis in 2008 may have been manifestations of a psychosis, such as schizophrenia.  In light of the above, the Board finds that a VA examination is required in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, the claims file indicates that in July 2006, some of the Veteran's personnel records, which show units of assignment and dates of assignment, were obtained and associated with the claims file.  However, it does not appear that the rest of the Veteran's personnel file was obtained.  On remand, the Veteran's complete personnel file should be obtained and associated with the claims file. 

Regarding the claim for a compensable evaluation for bilateral hearing loss prior to November 23, 2012, and an evaluation in excess of 30 percent thereafter, the Veteran indicated at his February 2013 Board hearing that he continues to receive treatment at the VAMC in Salem for his hearing disability.  A review of the claims file indicates that only one audiology progress note from May 2010 is associated with the claims file for the period on appeal.  On remand, attempts should be made to obtain any outstanding VA audiology treatment records, from May 2010 to present.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses should be associated with the claims file.

2.  Obtain any updated VA audiology treatment records from the Salem VA Medical Center, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since May 2010.

3.  Undertake any necessary development to independently verify the stressors provided by the Veteran on the September 2013 VA Form 21-0781.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  After the above requested development is complete, schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to address the following:

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD and schizophrenia should be specifically discussed.

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity. 

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in service, or is otherwise etiologically related to the Veteran's service.  If a psychosis is diagnosed, the examiner is also asked to opine whether it is at least as likely as not that the psychosis was manifested within one year of the Veteran's discharge from service in March 1978.
 
The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements of onset and continuity of symptomatology,  and explain the rationale for all opinions given.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


